963 F.2d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rose Marie PAAVOLA, Plaintiff-Appellant,v.NORTHWEST NATURAL GAS;  Professional Employees InternationalUnion Local # 11, Defendants-Appellees.
No. 91-35509.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 7, 1992.Decided May 13, 1992.

1
Before WALLACE, Chief Judge, GOODWIN, Circuit Judge, and LEVI,* District Judge.

MEMORANDUM

2
Paavola appeals from a summary judgment entered by the district court on her claims of breach of contract, wrongful discharge, and sex and age discrimination.   Paavola also appeals from the order of the district court denying her motions for judicial notice and for costs related to a deposition.   The district court had jurisdiction pursuant to 28 U.S.C. § 1331.   We have jurisdiction over this timely appeal pursuant to 28 U.S.C. § 1291.


3
As an initial matter, we decline to reach Paavola's claim for costs.   Paavola included the issue in her statement of issues, but did not argue it in her brief.   Our cases treat such issues as waived.   See Simpson v. Union Oil Co., 411 F.2d 897, 900 & n. 2 (9th Cir.1969) (waiver of issues specified but not discussed in brief).


4
On the merits of Paavola's remaining claims, we affirm for the reasons stated by the district judge in her order of October 24, 1990.


5
AFFIRMED.



*
 Honorable David F. Levi, United States District Judge, Eastern District of California, sitting by designation